Citation Nr: 0937102	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-31 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral leg pain 
with numbness in the left great toe.

2.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the lumbar spine, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from June 1961 to October 1981. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Procedural history

In a June 1982 rating decision, the RO granted service 
connection for cervical and lumbar strain with degenerative 
arthritis.  A 10 percent disability rating was assigned.  The 
Veteran's cervical and lumbar spine disability was bifurcated 
in a July 1992 rating decision.  A 10 percent disability 
rating was assigned to the cervical spine disability and the 
Veteran's lumbar spine disability rating was increased to 20 
percent. 

In March 2004, the Veteran filed a claim seeking entitlement 
to an increased disability rating for his service-connected 
spine disabilities and service connection for pain in both 
lower extremities.  In the above-mentioned March 2005 rating 
decision, the RO increased the Veteran's cervical spine 
disability rating to 20 percent, continued the 20 percent 
rating assigned to the Veteran's lumbar spine, and denied 
service connection for bilateral leg pain with numbness in 
the left great toe.  The Veteran filed a notice of 
disagreement as to the denial of service connection for his 
bilateral leg pain claim and the disability rating assigned 
to his lumbar spine.  He has perfected an appeal as to those 
two issues. 

In February 2006, the Veteran presented testimony at a 
personal hearing conducted at the Detroit RO before a 
Decision Review Officer (DRO).  A transcript of this hearing 
has been associated with the Veteran's claims folder.

Remanded issue

The issue of entitlement to an increased disability rating 
for service-connected degenerative arthritis of the lumbar 
spine is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

Issue not on appeal

One issue previously on appeal, entitlement to service 
connection for type II diabetes mellitus, was granted by the 
RO in an April 2006 rating decision.  To the Board's 
knowledge, the Veteran has not disagreed with that decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection]. Therefore, this matter has been resolved and is 
not in appellate status.

Referred issues

In March 2006, the Veteran filed a claim seeking entitlement 
to service connection for a heart disability.  During the 
February 2006 hearing the Veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  Those issues have not yet been 
addressed by the RO, and are referred to the RO for 
appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].




FINDING OF FACT

The evidence of record supports a finding that a relationship 
exists between peripheral neuropathy of the L5 dermatome, 
manifested by bilateral leg pain and numbness of the left 
great toe, and service-connected lumbar spine disability.


CONCLUSION OF LAW

Peripheral neuropathy of the L5 dermatome, manifested by 
bilateral leg pain with numbness in the left great toe, is 
due to service-connected lumbar spine disability.  38 C.F.R. 
§ 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
bilateral leg pain with numbness in the left great toe.  As 
discussed elsewhere in this decision, the issue of 
entitlement to an increased disability rating for service-
connected degenerative arthritis of the lumbar spine is being 
remanded for additional evidentiary development.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The record indicates that VCAA notice letters were sent to 
the Veteran regarding his service connection claim in March 
2004, April 2004, and September 2004.  These letters appear 
to have satisfied the requirements of the VCAA.  The Board 
also notes that the Veteran has been provided with notice 
that complied with the United States Court of Appeals for 
Veterans Claims decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board need not, however, discuss in detail the 
sufficiency of the VCAA letters or VA's development of the 
claim in light of the fact that the Board is granting the 
Veteran's claim.  Any potential error on the part of VA in 
complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the service 
connection issue on appeal.

Accordingly, the Board will proceed to a decision.   

1.  Entitlement to service connection for bilateral leg pain 
with numbness in the left great toe.

Initial matter

Although not adjudicated or developed by the RO, the Board 
finds that the clinical evidence of record is sufficient to 
establish entitlement to service connection for peripheral 
neuropathy of the L5 dermatome, manifested by bilateral leg 
pain with numbness in the left great toe, on a secondary 
basis.  Since the Board is granting the issue, there can be 
no possible prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993) (when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby).

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).

Analysis

With respect to Wallin element (1), the Veteran has been 
diagnosed with lumbar laminectomy residuals including 
arachnoiditis with peripheral neuropathy.  See the May 2004 
VA examination.  While S.S., M.D., in a statement dated in 
September 2005, indicated that the Veteran's neuropathic leg 
symptoms disappeared following a May 2005 spine surgery, 
during his February 2006 hearing, the Veteran testified that 
he was experiencing leg pain.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  In this case, the Board is 
satisfied that a current disability has been demonstrated 
during the appeal period.  See McClain supra.  Wallin element 
(1) has therefore been met. 

With respect to Wallin element (2), the Veteran has been 
service-connected for a lumbar spine disability. 

With respect to Wallin element (3), the May 2004 VA examiner 
stated that "the Veteran's peripheral neuropathy is at least 
as likely as not related to his lumbar spine disorder."  In 
addressing his complaints of left toe numbness, the examiner 
stated that this disability is actually a "known 
complication of [the Veteran's 1991] spine surgery."  

In support of his claim the Veteran has submitted a September 
2005 statement from Dr. S.S., who reported that the Veteran's 
previous leg symptoms of numbness and pulling sensations 
resolved following his May 2005 spinal fusion surgery.  Based 
on this observation, Dr. S.S. stated that the fact that the 
Veteran's leg symptoms resolved following his surgery 
"proves that they were related" to his spine.  

The Board is cognizant of the September 2004 VA examination 
report which documented the Veteran's complaints of leg pain 
and numbness but found that there were no neurological 
deficits.  After discounting the presence of neurological 
defects, the VA examiner did not offer any explanation for 
the Veteran's complaints of pain or numbness.  See Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the health care provider to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."]

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  

In this case the Board places greater probative value on the 
May 2004 VA examination report and the September 2005 
statement from Dr. S.S. than it does on the September 2004 VA 
examination.  As discussed above, both Dr. S.S. and the May 
2004 VA examiner provided a medical nexus that explains the 
Veteran's symptoms and is consistent with the medical 
evidence of record.  The Board places less weight of 
probative value on the September 2004 VA examiner's opinion 
when viewed in conjunction with the record as a whole.  The 
September 2004 VA examiner provided no rationale for 
reconciling the May 2004 VA examination objective finding of 
peripheral neuropathy of the L5 dermatome, including as 
manifested by neuropathy of the left great toe secondary to 
lumbar spine arachnoiditis, with the absence of neurologic 
deficit on VA examination in September 2004.  Further, a 
report of a subsequent, April 2005, MRI of the lumbar spine 
noted the Veteran's history of radiculopathy and identified 
superimposed disc protrusion at L5-Sl which may contact the 
left S1 nerve root.  Further, as noted above, the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  Accordingly, Wallin element (3), 
and therefore all three elements, have been met.  The benefit 
sought on appeal is accordingly granted.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the L5 dermatome, manifested by bilateral leg pain with 
numbness in the left great toe, is granted.


REMAND

2.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the lumbar spine, 
currently evaluated as 20 percent disabling.

The Veteran is seeking entitlement to an increased disability 
rating for his service-connected degenerative arthritis of 
the lumbar spine.  After having carefully considered the 
matter, and for reasons expressed immediately below, the 
Board believes that this issue must be remanded for further 
evidentiary development.  

As noted above, the Veteran's lumbar spine disability is 
currently evaluated as 20 percent disabling.  In order to 
warrant a 40 percent disability rating, the evidence must 
show that forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less; or that favorable ankylosis of 
the entire thoracolumbar spine is present.  

The evidence of record indicates that the Veteran underwent 
surgery in May 2005 to fuse portions of his lumbar spine, 
specifically the L4-5, L5-S1 vertebrae.  While favorable 
ankylosis has therefore been demonstrated, in order to 
warrant an increased disability rating there must be 
favorable ankylosis of the entire thoracolumbar spine.  Such 
level of spinal fusion is not indicated by the evidence of 
record. 

With respect to the Veteran's range of motion, the Board 
observes that the May 2004 and September 2004 VA examinations 
recorded a lumbar spine range of motion in excess of 30 
percent.  However, the evidence of record does not include 
any lumbar spine range of motion findings subsequent to the 
Veteran's May 2005 spine surgery. 

Additionally, the Board decision above has granted service 
connection for peripheral neuropathy of the L5 dermatome, 
manifested by bilateral leg pain with numbness in the left 
great toe, as due to the service-connected back disability, 
at least for some portion, if not all, of the rating period 
on appeal.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007).  Any associated objective neurologic abnormalities of 
a service-connected back disability must be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 - 5243, Note (1) (2008).  The 
Board finds that such evaluation is inextricably intertwined 
with the increased rating issue on appeal.  However, the 
record does not contain current clinical findings in this 
regard, especially in light of the 2005 lumbar spine surgery.

VA's duty to assist the Veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004); see also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) [where record does not adequately reveal 
current state of claimant's disability, fulfillment of duty 
to assist requires contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment since previous 
examination].  The Board believes that under the 
circumstances here presented, a current medical examination 
is necessary.

Accordingly, the case is REMANDED for the following action:

1.  VBA should make arrangements for the 
Veteran to be examined for the purpose of 
determining the current severity of his 
service-connected low back disability, to 
include associated neurologic impairment.  
All indicated tests must be performed.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for degenerative 
arthritis of the lumbar spine.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


